Exhibit 15.1 May 2, 2012 Securities and Exchange Commission treet, N.E. Washington, DC 20549 Registration Statements on Form S-3 (No. 333-64886)and on Form S-8(No. 333-47192). Commissioners: We are aware that our report dated May 2, 2012 on our review of interim financial information of AllianceBernstein L.P. (the “Company”) for the three-month periods ended March 31, 2012 and 2011 and included in the Company’s quarterly report on Form 10-Q for the quarter ended March 31, 2012 is incorporated by reference in its Registration Statements referred to above. Very truly yours, /s/ PricewaterhouseCoopers LLP New York, New York
